DETAILED ACTION
Claims 1-2, 4-5 and 7-9 were rejected with claim 6 objected to in the Office Action mailed on 08/13/2021. Applicant’s response filed 11/12/2021 is acknowledged.  In the response, applicant added claims 10 and 11.  
Claims 1-11 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 7-11 are rejected under 35 U.S.C. 103 as being obvious over Uno et al. (US 2016/0315063 A1), herein Uno, in view of Uno et al. (US 2009/0188696), herein Uno’09.
The applied reference, Uno et al. US 2016/0315063 A1 has at least one common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  It is noted there are differences in ownership and inventorship between the applied reference and the instant application.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior 

	In regards to claims 1 and 9, Uno teaches a bonding wire for a semiconductor device [Abstract, 0001-0002].  The wire comprises a core of copper as the main component and includes Pd and Ni in the core [Abstract, 00025-0026].  The amount of Pd and Ni is in the range of 0.2 to 2.0 mass% of the total concentration of all elements contained in the wire [0026].    This overlaps the claimed range of Pd and Ni.  The wire further comprises a coating layer on the surface of the core comprising Pd as the main component at 50 to 100 mol% [0015-0016].  An alloy surface layer made of Pd and Au with a small amount of Cu is formed over the coating layer [0029].
	Uno does not expressly teach that a concentration of Cu at an outermost surface of the wire is 1 at% or more.
Uno’09 teaches a bonding wire for a semiconductor device mainly composed of copper [abstract, title] comprising in the core Pd and/or Pt in a total concentration with respect to the wire as a whole of 0.01 to 0.3 mass % [0047, Claim 27].   The copper core material has a surface covering of Pd and the surface covering layer has a surface-most region (i.e., skin layer) comprised of gold and palladium [0026].  The surface of the covering layer has a copper concentration of 0.1 mol. % or more at its 
	Uno’09 expressly teaches that the presence of copper and the concentration at the surface is chosen to prevent a large amount of oxidation of the copper and improves the adhesion of the surface covering layer and the wedge bondability of the wire [0093-0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the surface concentration of Cu on the outermost layer of Uno is in the range taught by Uno’09.  One would have been motivated to do so by the improved adhesion and wedge bondability afforded by the Cu in the layer.  Thus modified Uno meets the claim requirements.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 2, Uno further teaches the surface layer has 10 to 70 mol% Au [0032].  This overlaps the claimed range.  The thickness of the surface layer is 3 to 30 nm [0034].  This overlaps the claimed range.  The thickness of the coating layer and the surface layer combined in in the range of 40 nm to 150 nm [0033].  Thus the thickness of the coating layer is 37 to 120 nm.  This overlaps the claimed range.
 
In regards to claim 4, Uno further teaches that the core material may contain one or more elements selected from P, Ti, B and Ag, wherein the total concentration of the one or more elements selected from P, Ti, B and Ag is in the range of 0.0005 to 0.02 mass % of the total concentration of all elements contained in the wire.  This overlaps the claimed range.

In regards to claim 5, Uno further teaches the coating layer contains copper which is both in the core and in the surface layer [0009, 0024-0025, 0029].  Further, Uno teaches that heat treatment promotes diffusion between the elements in each layer and the core [0041]. 


	In regards to claim 7-8, Uno teaches an alloy surface layer made of Pd and Au with a small amount of Cu is formed over the coating layer [0029].
	Uno does not expressly teach that a concentration of Cu at an outermost surface of the wire is 1 at% or more.
Uno’09 teaches a bonding wire for a semiconductor device mainly composed of copper [abstract, title] comprising in the core Pd and/or Pt in a total concentration with respect to the wire as a whole of 0.01 to 0.3 mass % [0047, Claim 27].   The copper core material has a surface covering of Pd and the surface covering layer has a surface-most region (i.e., skin layer) comprised of gold and palladium [0026].  The surface of the covering layer has a copper concentration of 0.1 mol. % or more at its surface and a concentration gradient of copper in the surface layer [0093-0095].  This overlaps the claimed range. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the surface concentration of Cu on the outermost layer of Uno is in the range taught by Uno’09.  One would have been motivated to do so by the improved adhesion and wedge bondability afforded by the Cu in the layer.  
Uno further teaches that the surface layer that contain Au, Pd and Cu has a sum total of Pd and Au is 80 mol% or more [0032].  Then the amount of Cu is 20 mol % or less.    Thus the maximum amount of Cu at the surface is 20 mol% or less.  This overlaps the claimed ranges.

In regards to claim 10, Uno does not expressly teach that the core contains both Au and Ni.
Uno’09 teaches a bonding wire for a semiconductor device mainly composed of copper [abstract, title] comprising in the core material having copper as its main ingredient contain one or more types of additive elements of Au, Ag, Pt, Pd, Sn, or Zn and having the concentration of additive elements in the wire as a whole be a total of 0.001 to 1 mass % [0141].   The copper core material has a surface covering of Pd and the surface covering layer has a surface-most region (i.e., skin layer) comprised of gold and palladium [0026].  The surface of the covering layer has a copper concentration of 
Uno’09 teaches that by having one or more of Au, Pt, and Pd.  It is possible to reduce to reduce breakage detachment etc. and thereby stabilize the bonding shape in wedge bonding on a BGA substrate etc. Further, this is also effective against resin deformation [0141].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added Au to the core of Uno as taught by Uno’09.  One would have been motivated to do so based on the reduced breakage and stabilization of the bonding shape in wedge bonding.  Thus the core of Uno modified by Uno’09 contains Ni and Au and Pd.

In regards to claim 11, Uno does not expressly teach that the core contains both Pd and Pt.
Uno’09 teaches a bonding wire for a semiconductor device mainly composed of copper [abstract, title] comprising in the core material having copper as its main ingredient contain one or more types of additive elements of Au, Ag, Pt, Pd, Sn, or Zn and having the concentration of additive elements in the wire as a whole be a total of 0.001 to 1 mass % [0141].   The copper core material has a surface covering of Pd and the surface covering layer has a surface-most region (i.e., skin layer) comprised of gold and palladium [0026].  The surface of the covering layer has a copper concentration of 0.1 mol. % or more at its surface and a concentration gradient of copper in the surface layer [0093-0095].  This overlaps the claimed range. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added Pt to the core of Uno as taught by Uno’09.  One would have been motivated to do so based on the reduced breakage and stabilization of the bonding shape in wedge bonding.  Thus the core of Uno modified by Uno’09 contains Ni and Pt and Pd.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest the crystal orientation as claimed.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Applicant primarily argues the Uno appears to teach that content of the Pd and Ni is very small in the core below the lower range of 0.2 mass%.  This is not persuasive as Table 1 examples 12 and 29 shows the core contains 0.3 mass % Pd and 0.5 mass% .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784